      Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 1 of 67




                                                01/28/2021
                                                                      The Clerk of Court is requested to seal the
                                                                      transcript currently on ECF #176. The Court
January 27, 2021
                                                                      Reporter is directed to make the proposed
VIA ECF                                                               redactions set forth in Exhibit 1 that is attached
Hon. Katharine H. Parker                                              to this order.
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007
                                                                                                       01/28/2021
Re: Spectrum Dynamics Medical Limited v. General Electric Company, et al.,
    Case No.: 18-cv-11386 (VSB)

Dear Judge Parker:
        On behalf of Defendant General Electric Company (“GE”), we write pursuant to Federal
Rule of Civil Procedure 5.2(e), Your Honor’s Individual Rule of Practice III(d), and the parties’
Stipulated Confidentiality and Protective Order (the “Protective Order”) (Doc. 156) to request that
certain lines contained in Document Number 176, the transcript of the parties’ appearance before
Your Honor on January 8, 2021, be redacted and filed under seal. GE respectfully requests that
before the transcript is made publicly available, the court reporter be directed to redact the
statements at page 42, lines 18 through 25, page 43, lines 2 through 6, lines 10 through 12, and
lines 17 through 25, and page 44, lines 2 through 10 of the transcript. The proposed redaction is
set forth in Exhibit 1 hereto. Plaintiff does not object to this request.
         The presumption of public access to judicial documents can be overcome if countervailing
factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d
Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of records
may be justified to preserve “higher values,” including the need to protect an entity from
competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive injury
is sufficiently serious to warrant protection” of proprietary business information). Consistent with
this, courts routinely permit sealing and redaction of competitively sensitive proprietary business
information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office. Inc., 26 F. Supp. 2d
606, 614 (S.D.N.Y. 1998); see also Nixon, 435 U.S. at 598 (recognizing need to seal information
that might “harm a litigant’s competitive standing”).
        Here, the discussion in the transcript (Doc. 176 at 42:18-25, 43:2-6, 43:10-12, 43:17-25,
44:2-10) concerns GE’s development of a certain product that is not publicly available. That
information is competitively sensitive and proprietary information of GE that, if disclosed, would
pose a substantial risk of harm to GE. and constitutes “Highly Confidential – Attorneys’ Eyes
Only” information under the Protective Order. (Doc. 156.). This is the sort of competitively
sensitive information that courts consistently protect from disclosure. See, e.g., Ferring B.V. v.

Marla.Butler@ThompsonHine.com Fax: 404.541.2905 Phone: 404.407.3680
     Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 2 of 67




                                                                                            Page 2
Allergan, Inc., No. 12-cv-2650, 2017 U.S. Dist. LEXIS 150239, at *16 (S.D.N.Y. Sep. 7) (granting
motion to seal documents containing proprietary information related to product development);
Encyclopedia Brown, 26 F. Supp. 2d at 612 (sealing documents reflecting sensitive trade secret
information). This is particularly the case where, as here, the information to be sealed was not
relevant to the Court’s resolution of any issue. Cf. Bernstein v. Bernstein Litowitz Berger &
Grossman LLP, 814 F. 3d 132, 143 (2d Cir. 2016) (denying sealing request where documents were
“highly relevant to the exercise of Article III judicial power”).
       GE’s request is narrowly tailored to protect GE’s highly confidential information and does
not deprive the public of access to critical information. GE respectfully requests that the Court
permit GE’s requested redaction in the publicly available version of the January 8, 2021 transcript
(Doc. 176).
     Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 3 of 67




                                                                                     Page 3
Very truly yours,

/s/ Marla R. Butler
THOMPSON HINE LLP
Marla R. Butler
                                              Jesse Jenike-Godshalk (pro hac vice)
Carl Wesolowski (pro hac vice)
                                              312 Walnut Street, Suite 1400
Lauren Hogan (pro hac vice)
                                              Cincinnati, Ohio 45202
Two Alliance Center
                                              Tel.: (513) 352-6700
3560 Lenox Road NE, Suite 1600
                                              Fax: (513) 241-4771
Atlanta, Georgia 30326
                                              Jesse.Godshalk@ThompsonHine.com
Tel.: (404) 541-2900
Fax: (404) 541-2905
Marla.Butler@ThompsonHine.com
Carl.Wesolowski@ThompsonHine.com
Lauren.Hogan@ThompsonHine.com

Brian Lanciault                               Jeffrey Metzcar
335 Madison Avenue, 12th Floor                Discovery Place
New York, New York 10017                      10050 Innovation Drive
Tel.: (212) 344-5680                          Miamisburg, Ohio 45342
Fax: (212) 344-6101                           Tel. (937) 443-6841
Brian.Lanciault@ThompsonHine.com              Fax (937) 430-3781
                                              Jeff.Metzcar@thompsonhine.com
Attorneys for Defendants
General Electric Company, GE Healthcare,
Inc., GE Medical Systems Israel Ltd., Jean-
Paul Bouhnik, Sergio Steinfeld,
Arie Escho, and Nathan Hermony and for Non-
Party Yaron Hefetz

cc: All Counsel of Record via ECF
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 4 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 5 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 6 of 67




                                      +- ( ) 4


                           ) 4 %, + - %1 + . - 0

                                                      / 8$      / 8$
    3; B=8AA               ( ; @86B     ' @>AA    ( ; @86B    ' @>AA


                                ) 4 * + & + 1 0

    ) D9; 5; B                                                        2>; @
    - C<58@          ( 8A6@; ?B; >=                     +(    +=      ( ; @8
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 7 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 8 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 9 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 10 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 11 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 12 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 13 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 14 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 15 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 16 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 17 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 18 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 19 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 20 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 21 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 22 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 23 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 24 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 25 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 26 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 27 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 28 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 29 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 30 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 31 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 32 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 33 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 34 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 35 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 36 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 37 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 38 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 39 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 40 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 41 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 42 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 43 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 44 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 45 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 46 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 47 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 48 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 49 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 50 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 51 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 52 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 53 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 54 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 55 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 56 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 57 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 58 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 59 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 60 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 61 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 62 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 63 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 64 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 65 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 66 of 67
Case 1:18-cv-11386-VSB-KHP Document 181 Filed 01/28/21 Page 67 of 67
